Citation Nr: 0004336	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  96-22 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran had over 26 years of active service from July 
1946 to December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In December 1997 the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.  The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to active service, 
nor competent evidence otherwise demonstrating that a disease 
for which the presumption of service connection may be 
warranted contributed substantially or materially to the 
cause of death.

2.  The veteran was not in receipt of, or shown to have been 
entitled to, a total disability schedular or unemployability 
rating prior to his death. 


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 1991); 
38 C.F.R. § 3.22 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Certain 
disorders associated with herbicide agent exposure in service 
are presumed to be service connected if they are manifested 
to a compensable degree within a specified time period.  See 
38 C.F.R. §§ 3.307, 3.309 (1999).  

Veterans diagnosed with an enumerated disease who, during 
active service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  Id.

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for gastrointestinal tumors, 
including stomach cancer.  See 64 Fed. Reg. 59232 (1999).  

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  The Court has held 
that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) 
(citing Murphy, at 81).

Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded under 38 U.S.C.A. 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  See Grottveit, 
5 Vet. App. at 93 (Court held that lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (Court held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
reaffirmed these holdings stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In this case, the veteran's death certificate reflects that 
he died on May [redacted], 1995, as a result of respiratory failure 
due to malignant pleural effusions and ascites and metastatic 
gastric cancer.  The appellant contends the veteran's gastric 
cancer was the result of Agent Orange exposure during service 
in Vietnam.  In her April 1996 substantive appeal she stated 
that entitlement to service connection was warranted under 
38 C.F.R. § 3.309 because the veteran's cancer could be 
classified as either leiomyosarcoma or a malignant granular 
cell tumor.

Hospital records dated in April 1995 include a surgical 
pathology report which found adenocarcinoma to the 
gastroesophageal junction and stomach.  The postoperative 
diagnosis was gastric cancer.  A May 1995 death summary 
included a diagnosis of esophagogastric cancer.  No opinions 
as to etiology were provided.  The medical records are 
negative for diagnosis or treatment for leiomyosarcoma or a 
malignant granular cell tumor.

Based upon a review of the record, the Board finds no 
competent medical evidence demonstrating that the veteran's 
cause of death was due to a disorder related to active 
service.  There is also no competent medical evidence 
demonstrating that a disease for which the presumption of 
service connection may be warranted contributed substantially 
or materially to the cause of death.  The Board notes VA has 
determined that gastrointestinal tumors, including stomach 
cancer, were not entitled to a presumption of service 
connection.

While entitlement to direct service connection for gastric 
cancer is not precluded by VA's determination as to the 
presumption of service connection, the only evidence in 
support of the appellant's claim that the veteran's death was 
the result of Agent Orange exposure during active service are 
her own statements.  While she is competent to testify as to 
symptoms the veteran experienced, she is not competent to 
provide a medical opinion because this requires specialized 
medical knowledge.  Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  Therefore, the Board finds that the 
appellant has not submitted evidence of a well-grounded claim 
for service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(a).

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 (1996), aff'd 
sub nom Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

DIC Claim

Benefits are paid to a deceased veteran's surviving spouse or 
children in the same manner as if the veteran's death is 
service connected when the veteran's death was not caused by 
his or her own willful misconduct and the veteran was in 
receipt of, or for any reason was not in receipt of but would 
have been entitled to receive, compensation at the time of 
death for a service-connected disablement that was 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of the veteran's discharge or release from 
active duty for a period of not less than 5 years immediately 
preceding death.  38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22 (1999).

In this case, the record reflects that at the time of his 
death the veteran was service-connected for right ear hearing 
loss, assigned a 0 percent disability rating.  The Board 
notes the appellant does not contend and the evidence does 
not reflect that the veteran was entitled to an applicable 
total schedular disability or unemployability rating prior to 
his death.  Therefore, the Board finds entitlement to DIC 
under the provisions of 38 U.S.C.A. § 1318 is not warranted.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied. 




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

